DETAILED ACTION

Status of Claims
Claims 142 – 162 were previously pending and subject to a final office action mailed 06/24/2020. Claims 142 – 146, 149 – 152, & 155 – 156 were amended and claims 157 – 162 were cancelled in a reply filed 05/18/2020. Claims 142 – 156 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.

Response to Arguments
Applicant’s remarks filed 9/24/2021 regarding the pervious rejections under 35 USC 112(a) and 35 USC 112(b) have been considered but are not persuasive because they amount to a general conclusory statement that the claims “particularly point out and distinctly claim the subject matter of the instant invention, as pursuant to 35 U.S.C. §112.” See the below rejections under 35 USC 112(a) and 35 USC 112(b) for additional information.

Applicant initially argues, in remarks filed 9/24/2021, on pp. 7 – 8, with respect to the previous rejection under 35 USC 101, that “Under STEP 2A of the Subject Matter Eligibility Test, the amended claims 142-150 are not directed to the abstract idea, 

Examiner respectfully disagrees, as under the 2019 PEG, step 2A, Prong 1, it is determined whether the claims recite an abstract idea which falls into one of the groupings of abstract ideas. The functions of “analyze said at least one paperless document file regarding to the express delivery item to acquire a delivery route information, wherein the express delivery item is delivered according to said delivery route information,” and “allows the first receiver to change a receiver information of said paperless document file from the first receiver to the second receiver,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction or business relation but for the recitation of generic computer components. That is, other than reciting “first intelligent device,” “second intelligent device,” and “paperless information management platform which is a computerized platform” language, the above functions, in the context of this claim encompasses a recipient redirecting a shipment to another recipient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Therefore, the claim recites an abstract idea according to Step 2A, Prong 1. 

Examiner further notes that Applicant’s invention does not entail any improvements to the functionality of a computing device or any other technology. Examiner submits, as per step 2A Prong 1, that the invention is deemed to be directed to an abstract idea as explained above. A generic computer is merely automating the steps of the abstract idea that humans routinely perform in a business relation or while managing relationships between people (including following rules or instructions) to redirect a package. For example, as cited from Enfish, “the first step in the Alice inquiry in this Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” i.e., “facilitating the customers to change receivers of the delivery item.” The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. Therefore, the claims recite a judicial exception while failing to amount to an improvement to a computing device or any other technology.

Applicant next argues, on pg. 8, with respect to the previous rejection under 35 USC 101, that “Under STEP 2B (Part 2 of the Mayo test), the amended claims 142-156 recite additional element that individually or in combination amount to significantly more than the judicial exception” because “The paperless document file, the carrier, and the paperless information management platform are employed as structural elements to execute and complete the receiver change operation during delivering the delivery item. The paperless document file terminal is employed as a structural element to execute and complete the forming of the paperless document file such as printing the paperless document file on the carrier. The movable transport hubs comprising the unmanned transportation devices are employed as structural elements to execute and complete the transportation of the delivery item.”

Examiner respectfully disagrees, because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the “paperless information management platform” (i.e., “a computerized 

Examiner further notes that the “paperless document file” is mere data – or information, which is modified and transmitted. In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible, and “have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. (See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3dat 1351) (See MPEP § 2106.04(a)(2)). Therefore, the “paperless document file” is a part of the recited judicial exception, and does not amount to significantly more. 

Additionally, the claims are more directed towards solving a business problem (i.e. “facilitating the customers to change receivers of the delivery item”) that is tangentially associated with a technology element, rather than solving a technology based-problem.  See Versata Development Group, Inc. v. SAP America, Inc. No. 2014-1194, - F.3d – (Fed. Cir. July 9, 2015) finding that a common business method aimed at processing business information (e.g., the “paperless document file”) despite being applied on a 

Applicant’s arguments with respect to the claims under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 142 is objected to because of the following informalities: the limitation “deliver item” is recited in the last line, instead of the grammatically-correct “delivery item.” Appropriate correction is required.

Claim 145 is objected to because of the following informalities: the limitation “an modified paperless document file” is recited in the last limitation, instead of the grammatically-correct “a modified paperless document file.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “paperless document file terminal …to form said paperless document file” in claim 143

• “paperless document file management unit generating said at least one paperless document file” in claim 143

• “information collection module collecting a sender information…” in claim 145

• “paperless document file generation module generating said paperless document file” in claim 145

• “information output module …outputting said paperless document file to said carrier” in claims 147 & 148

• “verification module… determining whether a the content of said paperless document file matches” in claims 149 & 150

• “information storage center storing the express delivery information” in claim 150

• “navigation centers… designing a transport route according to a position of each of said plurality of unmanned transportation devices” in claims 151 & 152


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the entire specification did not yield a corresponding structure for the following elements:

• “paperless document file terminal” in claim 143, “paperless document file management unit” in claim 143, “information collection module” in claim 145, “paperless document file generation module” in claim 145, “information output module” in claims 147 & 148, “verification module” in claims 149 & 150, “information storage center” in claim 150, “navigation centers” in claims 151 & 152;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 143 – 154 & 156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 143 recites the limitation: “a paperless document file management unit generating said at least one paperless document file and allowing modification of the receiver information after receiving a confirmation information of the delivery item” 

A review of Applicant’s entire specification produced the following relevant sections:

Para [0198] “…If the corresponding sender selects to modify the receiver, the receiver modifies the corresponding receiver information. After the receiver finishes modifying the receiver information, the modified receiver is defined as the second receiver.  The receiver sends the paperless document file 20F to the intelligent phone of the second receiver…”   

While the aforementioned sections of Applicant’s instant specification disclose that a recipient can modify the receiver information – there is no disclosure found in the specification that describes the modification of the receiver information after receiving a confirmation of receiving the express delivery item.

Additionally, claims 144 – 154 & 156 are rejected under 112(a) for inheriting, and failing to remedy, the deficiencies of claim 142.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 143 – 154 & 156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “paperless document file terminal” in claim 143, “paperless document file management unit” in claim 143, “information collection module” in claim 145, “paperless document file generation module” in claim 145, “information output module” in claims 147 & 148, “verification module” in claims 149 & 150, “information storage center” in claim 150, “navigation centers” in claims 151 & 152, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  Therefore, claims 143, 145, & 147 – 152 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 144 recites the limitation “said paper document file.” There is insufficient antecedent basis for this limitation in the claim.

Claims 144, 147 – 148 recite the limitation “said carrier.” There is insufficient antecedent basis for this limitation in the claim. For example, claim 142 introduced “at least one carrier,” so it is unclear as to which carrier “said carrier” refers.

Claim 145 recites the limitation “said information collection module modifying the receiver information after receiving a rejection information of the express delivery item received through said paperless document file.” It is unclear as to how “a rejection information” is received “through said paperless document file.” For example, claim 145 previously recites “a paperless document file generation module generating said paperless document file through acquiring the sender information, the receiver 

Claim 149 recites the limitation “the modified receiver storage center.” There is insufficient antecedent basis for this limitation in the claim.

Claim 149 recites the limitation “wherein said paperless information management platform further comprises said receiver information of said paperless document file with the modified receiver storage center storing the express delivery information.” It is unclear as to whether this limitation means that the paperless information management platform includes receiver information with modified express delivery information – or if the receiver storage center itself is modified, or updated, to store the paperless document file. For the purpose of examination, this limitation will be interpreted as storing shipping information, recipient information, or equivalents thereof.

Claims 149 & 150 recite the limitations “express delivery information” and “the corresponding express delivery information.” There is insufficient antecedent basis for these limitation in the claims. 

In addition, claims 144 – 154 & 156 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 142 – 156 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “analyze said at least one paperless document file regarding to the express delivery item to acquire a delivery route information, wherein the express delivery item is delivered according to said delivery route information,” and “allows the first receiver to change a receiver information of said paperless document file from the first receiver to the second receiver.” 
	
2A Prong 1: The limitations of “analyze said at least one paperless document file regarding to the express delivery item to acquire a delivery route information, wherein the express delivery item is delivered according to said delivery route information,” and “allows the first receiver to change a receiver information of said paperless document file from the first receiver to the second receiver,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction or business relation but for the recitation of generic computer components. That is, other than reciting “first intelligent device,” “second intelligent device,” and “paperless information management platform which is a computerized platform” language, the above functions, in the context of this claim encompasses a recipient redirecting a shipment to another recipient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “first intelligent device,” “second intelligent device,” and “paperless information management platform which is a computerized platform” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “wherein the receiver information of said paperless document file with the modified receiver information are sent to the second intelligent device of the second receiver by the first intelligent device of the first receiver to verify for receiving the deliver item” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. The element of a “paperless document file having no word marking any information thereon” merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP § 2106.05(h)). The additional elements of “sender,” “delivery item,” “receiver,” and “carrier” merely generally link the use of a judicial exception the field of shipping. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first intelligent device,” “second intelligent device,” and “paperless information management platform which is a computerized platform” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The functionality of “wherein the receiver information of said paperless document file with the modified receiver information are sent to the second intelligent device of the second receiver by the first intelligent device of the first receiver to verify for receiving the deliver item” is directed limitations found by the courts to be well-understood, routine and conventional activity 

Furthermore, dependent claims 143 – 156 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “paperless document file terminal,” “paperless document file platform,” “paperless information management platform,” “paperless document file management unit,” “print device,” “information collection module,” “paperless document file generation module,” “information output module,” “verification module,” “information storage center,” “navigation centers,” and “third intelligent device” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “delivery item,” “carrier,” “paper,” “print device,” “transport hubs,” “unmanned transportation devices,” “transport route,” and “receiver” in the dependent claims merely generally link the use of a judicial exception the field of shipping or to a particular technological environment, and therefore do not amount to significantly more (see MPEP § 2106.05(h)). The additional element of “capturing and recording device” is recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 142 – 144 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 9805329 B1), in view of Ye et al. (US 20140067692 A1), in view of Foth et al. (US 20070156415 A1).

As per claim 142, Biswas discloses a paperless express delivery system for a sender to deliver an express delivery item from a first receiver with a first intelligent device to a second receiver with a second intelligent device (C. 11, L. 20 – 60, smart phones for interacting with system), comprising:

	• at least one paperless document file having no word marking any information thereon (C. 3, L. 2 – 21, “shipping event code” can be a barcode, and is stored in a database. C. 5, L. 47 – 50, codes can be “single dimensional barcodes, multi-dimensional barcodes, alphanumeric codes.”);

Regarding the following limitation, Biswas, in Fig. 1 & C. 8, L. 26 – 29, discloses a shipping event code 142 affixed to a package, and as per C. 3, L. 3 – 20, the shipping event code is encoded with shipping information and is printed onto a container. To the extent to which Biswas does not appear to explicitly disclose wherein the “paperless document file” code is printed on a carrier (i.e., label) which is affixed to a parcel, Ye teaches this element:

	• at least one carrier, wherein said at least one carrier is configured to be securely affixed on the express delivery item corresponding to said at least one paperless document file, wherein said at least one carrier is configured to carry said at least one paperless document file correspondingly (See at least [0022], [0029], [0033] – [0034], label is printed with encoded indicia and is affixed to a parcel.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carrier affixed to a parcel as in Ye in the system of Biswas with the motivation to “allow delivery persons in such distribution networks to correctly deliver a large number of parcels without the difficult and time consuming process of checking the government issued identification documents of each consignee to confirm that the recipient of the parcel is an authorized recipient” as evidenced by Ye ([0006]).

Biswas further discloses:

	• a paperless information management platform which is a computerized platform configured to analyze said at least one paperless document file regarding to the express 

Regarding the following limitation, Biswas, in C. 18, L. 10 – 13 and C. 22, L. 49 – 63, discloses that “the intended recipient” can “change or revise shipping information (e.g., to revise the delivery address information), etc.” during the delivery process i.e., change the shipping information from a first delivery address to a second delivery address. To the extent to which Biswas does not appear to explicitly disclose wherein the shipping information is changed from a first receiver to the second receiver, Foth teaches this element: 

	• wherein said paperless information management platform allows the first receiver to change a receiver information of said paperless document file from the first receiver to the second receiver by the first intelligent device during delivering the express delivery item, so as to provide a modified receiver information (See at least [0070], noting that the recipient can provide information to “redirect the mail piece to another addressee (specified by the recipient 16 or the mailer 12).” Also see Fig. 9 & [0079], noting that “the input information {by the first recipient} could then be used to forward a mail piece to a new address.” Also see [0086], noting redirecting “a mail piece to a totally different recipient.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ability for a first recipient to change the 

Regarding the following limitation, 

• wherein the receiver information of said paperless document file with the modified receiver information are sent to the second intelligent device of the second receiver by the first intelligent device of the first receiver to verify for receiving the deliver item,

Biswas discloses, in C. 18, L. 1 – 13 and C. 22, L. 49 – 63, that “the shipper may utilize user device 124 to provide reusable shipping event code information to an intended recipient of the shipping item.” To the extent to which Biswas does not explicitly disclose wherein the first receiver sends a modified file to a second receiver, Foth, in at least [0070], teaches a first receiver changing shipping information to a modified shipping information specifying a second receiver for redirecting a mailed item.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “first receiver” and “second receiver” of Foth for the “shipper” and “intended recipient” of Biswas (i.e., substituting the senders and receivers of information), as well as the “modified shipping information” of Foth for the “event code information” of Biswas (i.e., substituting the transmitted information). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (Examiner’s note: The limitation “to verify for receiving the deliver item” is given little to no patentable weight, as the claimed method / 

As per claim 143, Biswas / Ye / Foth disclose the limitations of claim 142. To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches:

	• a paperless document file terminal communicatively connected with said paperless document file platform to form said paperless document file ([0023], shipping label printing device 160 prints (i.e., forms) the indicia on a label.). Rationale to combine Ye persists.

Regarding the following limitation, Biswas, in at least C. 3, L. 2 – 21, discloses wherein “shipping event code” is stored in a database on a server. To the extent to which Biswas does not appear to explicitly disclose generating the shipping event (i.e., paperless document file), Ye teaches wherein:

	• said paperless information management platform further comprises a paperless document file management unit generating said at least one paperless document file (See [0023], noting that “shipping label printing device 160” generates a paperless document file by encoding shipping information into machine-readable indicia.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “server” of Biswas for the “shipping label printing device 160” of Ye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Biswas further discloses:



As per claim 144, Biswas / Ye / Foth disclose the limitations of claim 143. To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein:

	• said carrier is a paper ([0022], printing “to a separate piece of paper that can be affixed to parcel”) 

	• and said paper document file terminal comprises a print device which prints said paperless document file on said carrier ([0022] – [0023]).

Claims 145, 147, & 149 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 9805329 B1), in view of Ye et al. (US 20140067692 A1), in view of Foth et al. (US 20070156415 A1), in view of Raman (US 20140180910 A1), in view of Asay et al. (US 20130325893 A1).

As per claim 145, Biswas / Ye / Foth disclose the limitations of claim 144. To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein said paperless document file management unit further comprises:

	• an information collection module collecting a sender information, the receiver information ([0029] & [0051], receiving shipment information such as consignor and consignee information). Rationale to combine Ye persists.

To the extent to which neither Biswas nor Ye explicitly disclose wherein shipping information also includes “an express delivery item information,” Raman, in [0029] – 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Raman in the system of Biswas / Ye / Foth with the motivation to “to make it easier for the seller or shipper to print a dormant shipping label with all available information,” as evidenced by Raman ([0036]).

To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches:

	• a paperless document file generation module generating said paperless document file through acquiring the sender information, the receiver information and the express delivery item information from said information collection module ([0029] & [0051], encoding the shipping information into an indicia to be printed on a label.). Rationale to combine Ye persists.

To the extent to which Biswas does not appear to explicitly disclose the following limitation, Foth teaches:

	• said information collection module modifying the receiver information after receiving a rejection information of the express delivery item received through said paperless document file (See [0070], noting that the recipient can provide information to “redirect the mail piece to another addressee (specified by the recipient 16 or the mailer 12).” Also see Fig. 9 & [0079], noting that “the input information {by the first recipient} could then be used to forward a mail piece to a new address.” Also see [0086], noting redirecting “a mail piece to a totally different recipient.”).

Regarding the following limitation, Biswas, in C. 18, L. 10 – 13 and C. 22, L. 49 – 63, discloses that “the intended recipient” can “change or revise shipping information (e.g., 

	• said paperless document file generation module generating an modified paperless document file according to the modified receiver information (See at least [0070], [0076] – [0079], noting generating a new shipping label based upon an alternate recipient after a first recipient has refused a package. As per [0081], “The shipping label may be generated in any desired format.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Asay in the system of Biswas / Ye / Foth / Raman with the motivation to provide “the flexibility to dynamically designate alternate recipients based on the geographical location or identity of the addressor or addressee, the characteristics of the package (e.g., its weight, size, or contents) or any other desired criteria,” as evidenced by Asay ([0080]).

As per claim 147, Biswas / Ye / Foth / Raman / Asay disclose the limitations of claim 145. To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein said paperless document file management unit further comprises:

	• an information output module communicatively connected with said paperless document file generation module outputting said paperless document file to said carrier ([0022] – [0023], outputting the encoded label to a label.) Rationale to combine Ye persists.

As per claim 149, Biswas / Ye / Foth / Raman / Asay disclose the limitations of claim 147. Regarding the following limitation, Biswas, in C. 18, L. 10 – 13 and C. 22, L. 49 – 63, discloses that “the intended recipient” can “change or revise shipping information 

	• wherein said paperless information management platform further comprises said receiver information of said paperless document file with the modified receiver storage center storing the express delivery information (See at least [0070], [0076] – [0079], noting generating a new shipping label based upon an alternate recipient after a first recipient has refused a package. As per [0081], “The shipping label may be generated in any desired format.”). Rationale to combine Asay persists.

To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein said paperless document file management unit further comprises:

	• a verification module, communicatively connected with said information collection module, determining whether a content of said paperless document file matches the corresponding express delivery information stored in said information storage center (See [0035] – [0036], noting verifying that the recipient information decrypted from scanning indicia 141 matches the recipient information decrypted from scanning indicia 121. Also see [0070] – [0071].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ye in the system of Biswas / Ye / Foth / Raman / Asay with the motivation to ensure “that each parcel is delivered to the correct person at the correct address, …while simultaneously reducing the risk of loss of the parcel due to weather damage, theft, or similar circumstances which result in a parcel failing to properly reach a consignee,” as evidenced by Ye ([0037]).

Claims 146, 148, & 150 – 154 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 9805329 B1), in view of Ye et al. (US 20140067692 A1), in view of Foth et al. (US 20070156415 A1), in view of Raman (US 20140180910 A1), in view of Asay et al. (US 20130325893 A1), in view of Raptopoulos et al. (US 20140032034 A1).

As per claim 146, Biswas / Ye / Foth disclose the limitations of claim 145. To the extent to which Biswas does not appear to disclose the following limitation, Raptopoulos teaches:

	• a plurality of movable transport hubs configured to deliver the express deliver item, wherein each of said plurality of movable transport hubs comprises a plurality of unmanned transportation devices which transport the express delivery item between two of said plurality of movable transport hubs (See Fig. 1, Fig. 29, and [0025] – [0027, [0035] – [0036], & [0084], noting portable “ground station 370.” Also see [0042], noting a navigation system, and [0070] – [0071], noting that the UAVs autonomously navigate from one ground station to a second ground station using GPS information or stored flight tracks.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Raptopoulos in the system of Biswas / Ye / Foth / Raman / Asay with the motivation to ease the flow of goods, as evidenced by Raptopoulos ([0034]).

As per claim 148, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 145. To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein said paperless document file management unit further comprises:



As per claim 150, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 148. Regarding the following limitation, Biswas discloses wherein said paperless information management platform further comprises:

	• an information storage center storing the express delivery information (C. 3, L. 2 – 21, that the “shipping event code” is stored in a database on the server).

To the extent to which Biswas does not appear to disclose the following limitation, Ye teaches wherein said paperless document file management unit further comprises:

	• a verification module, communicatively connected with said information collection module, determining whether a content of said paperless document file matches the corresponding express delivery information stored in said information storage center (See [0035] – [0036], noting verifying that the recipient information decrypted from scanning indicia 141 matches the recipient information decrypted from scanning indicia 121. Also see [0070] – [0071].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ye in the system of Biswas / Ye / Foth / Raman / Asay / Raptopoulos with the motivation to ensure “that each parcel is delivered to the correct person at the correct address, …while simultaneously reducing the risk of loss of the parcel due to weather damage, theft, or similar circumstances which result in a parcel failing to properly reach a consignee,” as evidenced by Ye ([0037]).

claim 151, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 146. To the extent to which Biswas does not appear to disclose the following limitation, Raptopoulos teaches:

	• a plurality of navigation centers, communicatively connected with said plurality of unmanned transportation devices, designing a transport route according to a position of each of said plurality of unmanned transportation devices (See Fig. 1, Fig. 29, and [0025] – [0027, [0035] – [0036], & [0084], noting portable “ground station 370.” Also see [0042], noting a navigation system, and [0070] – [0071], noting that the UAVs autonomously navigate from one ground station to a second ground station using GPS information or stored flight tracks.). Rationale to combine Raptopoulos persists.


As per claim 152, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 150. To the extent to which Biswas does not appear to disclose the following limitation, Raptopoulos teaches:

	• a plurality of navigation centers, communicatively connected with said plurality of unmanned transportation devices, designing a transport route according to a position of each of said plurality of unmanned transportation devices (See Fig. 1, Fig. 29, and [0025] – [0027, [0035] – [0036], & [0084], noting portable “ground station 370.” Also see [0042], noting a navigation system, and [0070] – [0071], noting that the UAVs autonomously navigate from one ground station to a second ground station using GPS information or stored flight tracks.). Rationale to combine Raptopoulos persists.

As per claim 153 & 154, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 151 & 152. Regarding the following limitation,

	• wherein said information collection module further comprises at lease a capturing and recording device configured on said unmanned transportation device to acquire said paperless document file of the express delivery item,

Biswas, in C. 16, L. 13 – 21, discloses an indicia scanner to read a “shipping event code borne on a surface of the reusable shipping container.” To the extent to which Biswas does not disclose wherein the indicia scanner is coupled to an unmanned transportation device, Raptopoulos, in [0124], teaches wherein an unmanned transportation device comprises a dangerous materials scanner.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “indicia scanner” of Biswas for the “dangerous materials scanner” of Raptopoulos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 155 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 9805329 B1), in view of Ye et al. (US 20140067692 A1), in view of Foth et al. (US 20070156415 A1), in view of Ng (US 20060282277 A1). 

As per claim 155, Biswas / Ye / Foth disclose the limitations of claim 142.

Regarding the following limitation, Biswas, in C. 18, L. 10 – 13 and C. 22, L. 49 – 63, discloses that “the intended recipient” can “change or revise shipping information (e.g., to revise the delivery address information), etc.” during the delivery process i.e., change the shipping information from a first delivery address to a second delivery address. To the extent to which Biswas does not appear to explicitly disclose wherein the shipping information is changed from a receiver to a subsequent receiver, Foth teaches this element: 

• wherein said paperless information management platform further allows the second receiver to change the receiver information of said paperless document file from the second receiver to a third receiver by the second intelligent device during delivering 

To the extent to which neither Biswas nor Foth appear to explicitly disclose repeating the above mail redirection process, in which a mail piece is redirected from a second recipient to a third recipient, Ng, in [0070], teaches that “Packages may be redirected multiple times, and may be redirected as long as package is not delivered. The redirection schedule may be updated as the shipment progresses through its route.” 

Therefore, it would be obvious to include the multiple redirections of Ng to repeat the redirection process of Biswas / Ye / Foth with the motivation to reduce shipping delays and shipping costs, as evidenced by Ng ([0007]). Furthermore, it would have been prima facie obvious to one or ordinary skill in the art at the time of invention to repeat the redirection steps of Foth, because the mere duplication of steps has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F .2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, one of ordinary skill in the art at the time the instant invention was filed would have known that allowing a second recipient to forward a package to a third recipient would have yielded the predictable result of reduced shipping delays and shipping costs, as evidenced by Ng ([0007]).

Regarding the following limitation, 

• wherein said paperless document file with the modified receiver information is sent to a third intelligent device of the third receiver for the third receiver to verify for receiving the corresponding express deliver item,

shipper may utilize user device 124 to provide reusable shipping event code information to an intended recipient of the shipping item.” To the extent to which Biswas does not explicitly disclose wherein the second receiver sends a modified file to a third receiver, Ng, in at least [0070], teaches wherein “packages may be redirected multiple times” i.e., a package being redirected from a second receiver to a third receiver as indicated by an updated redirection schedule.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “second receiver” and “third receiver” of Ng for the “shipper” and “intended recipient” of Biswas (i.e., substituting the senders and receivers of information), as well as the “redirection schedule” of Ng for the “event code information” of Biswas (i.e., substituting the transmitted information). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (Examiner’s note: The limitation “to verify for receiving the corresponding express deliver item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.)

Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 9805329 B1), in view of Ye et al. (US 20140067692 A1), in view of Foth et al. (US 20070156415 A1), in view of Raman (US 20140180910 A1), in view of Asay et al. (US 20130325893 A1), in view of Raptopoulos et al. (US 20140032034 A1), in view of Ng (US 20060282277 A1).

As per claim 156, Biswas / Ye / Foth / Raman / Asay / Raptopoulos disclose the limitations of claim 154. The limitations of claim 156 are substantially similar to those of claim 155, and are rejected using the same rationale as stated in the above rejection of claim 155.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klingenberg et al. (US 20080004995 A1); see, e.g., [0104], redirection a package indicating and generating a new associated shipping label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                       
                                                                                                                                                                                 /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628